Application denied upon the ground that the applicant has failed to furnish satisfactory proof establishing that he is and has been an actual resident of the State of New York for not less than six months immediately preceding the making of such application for admission as required by paragraph (3) of subdivision (f) of rule 1 of the Buies of Civil Practice, and paragraph a of subdivision 1 of section 90 of the Judiciary Law, with leave to renew upon proper proof of compliance with the applicable rules. Present — Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ.